DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3, 5–7, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto, JP 2001 259557 (“Iwamoto”)1 in view of Franzino, US 9,951,821 (“Franzino”) and Dori, US 5,228,993 (“Dori”). 
Claims 8–9 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Wagner, US 2010/0319331 (“Wagner”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Reining, US 2012/0024316 (“Reining-’316”). 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Peterson, US 2015/0219047 (“Peterson”). 
Claims 13–14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori, Reining-’316 and Reining, US 2010/0083987 (“Reining-’987”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Stephenson, US 4,854,951 (“Stephenson”). 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Raether, US 2014/0245704 (“Raether”).
Claim 1 describes a cleaning system for bag filters. The cleaning system comprises a cleaning device including a drive device a pipe extension with a sealing element. The cleaning system comprises a pressure tube connected to a pressure medium source. The cleaning system comprises a cleaning head connected to the cleaning device. The cleaning head is connected to the pressure medium source via a pressure medium hose and the pressure tube. The cleaning head is connected to the drive device via a flexible drive shaft arranged within the pressure medium hose. The drive device causes a cleaning bore to rotate around a main axis of the cleaning head while a pressure medium supplied by the pressure medium source exits the cleaning head through the cleaning bore. The cleaning head is moveable along its main axis.  The cleaning system comprises a control device operatively connected to the pressure medium source 
Iwamoto discloses a cleaning system comprising a rotatable head 13 that is connected to a pressure medium source by the pipe upstream of rotary joint 41 and an air hose 11. Iwamoto Figs. 2 and 8, p. 4. Iwamoto further discloses that the cleaning head 13 is movable along a main axis. Iwamoto Fig. 2, p. 3.  

    PNG
    media_image1.png
    884
    1715
    media_image1.png
    Greyscale

Iwamoto does not disclose a flexible drive shaft running through the pressure medium hose 11 and connected to the rotatable head 13 or that the flexible drive shaft is driven by a drive device. Iwamoto does not disclose a control device that operatively connected to the pressure medium source and the drive device. Iwamoto does not disclose a pipe extension with a sealing element comprising a first end connected to the pressure medium hose and a second end connected to the pressure tube. Iwamoto does not disclose the flexible drive shaft extends through the sealing element at a free end of the pipe extension. 
Regarding the issue of Iwamoto lacking a flexible drive shaft, in the analogous art of rotary high-pressure fluid cleaning, Franzino discloses a tube cleaning shaft 14, which is a flexible drive shaft arranged within inner duct 20 and connected to a cleaning tool mounted at the far end of the flexible drive shaft 14 for rotating the cleaning tool. Franzino Fig. 8, col. 6, ll. 18–24, ll. 33–39 and ll. 1–3. Franzino further discloses that inner duct 20 is the passage for pressurized tube cleaning fluid and tube cleaning shaft 14. Franzino Fig. 8, col. 6, ll. 20–26 and ll. 64–71.  Additionally, Franzino discloses that the driving shaft 14 is driven by a drive motor. Franzino col. 6, ll. 9–14.  It would have been obvious to include Franzino’s flexible driving shaft 14 and drive motor to drive Iwamoto’s nozzle via Iwamoto’s air hose 11 so that the rotation of Iwamoto’s cleaning head 13 can be controlled for a more efficient and effective cleaning.

    PNG
    media_image2.png
    560
    763
    media_image2.png
    Greyscale

Regarding the issue of Iwamoto lacking a control device that are operatively connected to the pressure medium source and the drive device, in the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning, Dori discloses a controller 154 that operatively connected to the pressure medium source valve 152 and to the drive device 150. Dori Fig. 8A, col. 6, ll. 8–21. Dori further discloses that controller 154 controls the supply of backflush fluid along the supply pipe. Dori col. 3, ll. 30–39.  It would have been obvious to include a control device that operatively connect to Iwamoto’s pressure medium source and the drive device to control the supply of backflush fluid along the supply pipe and the drive device. Dori col. 3, ll. 30–39. 

    PNG
    media_image3.png
    618
    685
    media_image3.png
    Greyscale

Regarding the issue of that Iwamoto does not disclose a pipe extension with a sealing element, in the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning, Dori discloses a pipe extension (i.e., sealed collar member 42 and seal support collar 52) with a sealing element (i.e., as discussed below). Dori Fig. 1, col. 3, ll. 40–48. Dori further Id. at Fig. 1, col. 3, ll. 40–42. While Dori does not explicitly disclose a pressure medium hose, Dori discloses a connection (i.e., supply pipe 38) to a pressure medium source. Id. at Fig. 1, col. 3, ll. 30–39. It would have been obvious that the pipe connecting supply pipe 38 is connected to the pressure medium source via a pressure medium hose. Therefore, the pipe extension 42 and 52 comprises a first end connected to a pressure medium hose (i.e., the pipe upstream the supply pipe 38) and a second end connected to a pressure tube (i.e., manifold 44). Id. at Fig. 1, col. 3, ll. 40–48. Additionally, Dori discloses that a drive shaft (i.e., the rod that connects to the hand crank 46) is inserted into the pipe extension 42 via a free end. Id. at Fig. 1. It would have been obvious to include the pipe extension 42 of Dori between Iwamoto’s pressure medium hose 11 and pressure tube (i.e., the pipe upstream of rotary joint 41) of Iwamoto such that the flexible drive shaft 14 of Franzino could be inserted via the extension 42 of Dori in the modified cleaning device of Iwamoto. Additionally, such pipe extension 41 is recognized in the filter bag cleaning system art as suitable for connecting a drive shaft. 
As for the limitation of a sealing element being located at a free end of the pipe extension 42, Dori discloses that the pipe extension 42 is a sealed collar member, which means that liquid cannot exit the extension 42.  Therefore, it would have been obvious to include a seal at the location where Franzino’s flexible drive shaft 14 enters Dori’s pipe extension 42 to ensure that liquid won’t leak via the gap between Franzino’s flexible drive shaft 14 and Dori’s pipe extension 42. Furthermore, Dori discloses a sealing element located at the free end of the pipe extension 42 as indicated in the figure. Dori Fig. 1. 

    PNG
    media_image4.png
    842
    671
    media_image4.png
    Greyscale

Therefore, Iwamoto as modified teaches the limitations of the claim 1:
“A cleaning system for bag filters (Iwamoto’s system for cleaning bag-like filter cloth 4, Iwamoto Fig. 2, p. 3), comprising: 
a cleaning device including a drive device (Franzino’s drive motor, Franzino col. 6, ll. 9–14), a pipe extension with a sealing element (Dori’s sealed collar member 42 located downstream of the rotary joint 41 of Iwamoto, Dori Fig. 1, col. 3, ll. 40–48 and Iwamoto Fig. 8, p. 4 and the sealing element as discussed above), and 
a pressure tube (the pipe upstream of rotary joint 41, Iwamoto Fig. 8, p. 4) connected to a pressure medium source (compressed air supply source, id. at p. 4); 
a cleaning head connected to the cleaning device (nozzle body 13 connected to the nozzle device, id. at Fig. 2, p. 4), wherein the cleaning head is connected to the pressure medium source via a pressure medium hose and the pressure tube (nozzle body 13 is connected to compressed air supply source via air hose 11 and the pipe upstream of rotary joint 41—air hose 11 is the “pressure medium hose”, id. at Figs. 2 and 8, p. 1 and p. 4), and 
wherein the cleaning head is connected to the drive device via a flexible drive shaft arranged within the pressure medium hose (Iwamoto’s nozzle body 13 is rotated by Franzino’s cleaning shaft 14 and motor, with Franzino’s shaft 14 running through Iwamoto’s air hose 11, as explained above), wherein the drive device causes a cleaning bore to rotate around a main axis of the cleaning head while a pressure medium supplied by the pressure medium source exits the cleaning head through the cleaning bore (Franzino’s drive motor causes Iwamoto’s air outlet 15 to rotate around a main axis of the nozzle body 13 while compressed air supplied by compressed air supply source exits the nozzle body 13 through Iwamoto’s air outlet 15— air outlet 15 is the “cleaning bore”, as explained above, Iwamoto annotated Fig. 1, p. 3), and 
wherein the cleaning head is moveable along its main axis (nozzle body 13 can be lowered and lifted along its main axis, Iwamoto annotated Fig. 1, p. 3); and 
a control device operatively connected to the pressure medium source and to the drive device which controls operating parameters of both the pressure medium source and the drive device (Dori’s controller 154 operatively connected to the compressed air supply source and Franzino’s drive motor which controls operating parameters of both the compressed air supply source and Franzino’s drive motor for the reasons stated above), 
wherein the pipe extension (i.e., Dori’s sealed collar member 42) comprises a first end (as indicated in annotated Dori’s Fig. 1 above) connected to the pressure medium hose (i.e., Iwamoto’s air hose 11) and a second end (as indicated in annotated Dori’s Fig. 1 above) connected to the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41), and wherein the flexible drive shaft (Franzino’s shaft 14) extends through the sealing element (as indicated in Dori’s Fig. 1 above) at a free end of the pipe extension (i.e., as indicated in Dori’s Fig. 1 above).”
Claim 2 describes the cleaning system according to claim 1. The cleaning head comprises a rotor in which the cleaning bore is formed.
Iwamoto discloses that the cleaning head comprises a rotor (i.e., nozzle body 13) in which the cleaning bore (i.e., air outlet 15) is formed. Iwamoto Fig. 1, ps. 1 and 3.  
Claim 3 describes the cleaning system according to claim 1. The pressure medium hose is coupled to the pressure tube at an end opposite the cleaning head.
Iwamoto discloses that the pressure medium hose (Iwamoto’s air hose 11) is coupled to the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41) at an end opposite the cleaning head (i.e., the part containing nozzle body 13). Iwamoto Fig. 8, p. 4. 
Claim 5 describes the cleaning system according to claim 3. The pressure tube has a bearing for the drive shaft.
While modified Iwamoto does not explicitly disclose a bearing for the drive shaft, Franzino discloses the existence of sealing means for confining the tube cleaning fluid to a flow path from the coupling of drive shaft and Franzino’s inner duct 20. Franzino col. 2, ll. 43–51. Franzino further discloses sealing surface 43b for sealing pressurized fluid inside Franzino’s inner duct 20. Id. Fig. 8, col. 8, ll. 5–11. It would have been obvious to further modify Iwamoto to include the sealing surface 43b to seal the pressurized fluid inside the pipe upstream of Iwamoto’s rotary joint 41 to prevent leakage at the point where Franzino’s drive shaft 14 enters the pipe upstream of Iwamoto’s rotary joint 41. The seal is the bearing structure. 
Claim 6 describes that the cleaning system according to claim 3. The pressure tube, the drive device and the control device are arranged in a housing of the cleaning device.
Modified Iwamoto teaches that the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41) is arranged on hose reel 40, which is a housing of Iwamoto’s cleaning device. Iwamoto, Fig. 8, p. 4.  
While modified Iwamoto does not disclose that the drive device (i.e., Franzino’s drive motor) and the control device (i.e., Dori’s controller 154 ) are arranged on Iwamoto’s hose reel 40, the examiner takes the position that arranging Franzino’s drive motor and Dori’s controller 154 in the same housing of Iwamoto’s pressure tube is merely a matter of obvious engineering choice of making integral and therefore is not sufficient by itself to patentably distinguish over prior arts as it does not produce new or unexpected results. MPEP 2144.04(V)(B). 
Claim 7 describes the cleaning system according to claim 6. The housing has a first coupling connection for coupling with the pressure medium hose and a second coupling connection for coupling with the pressure medium source.
Iwamoto discloses a first coupling connection for coupling with the pressure medium hose (i.e., the coupling in hose reel 40 that connects to air hose 11, Iwamoto Fig. 8) and a second coupling connection for coupling with the pressure medium source (i.e., rotary joint 41 for coupling with compressed air supply source, id. at annotated Fig. 8, p. 3). It is noted here that while Iwamoto does not explicitly show the first coupling connection in its drawings, it is well within the ambit of one of ordinary skill in the art to understand the need of a first coupling similar to the rotary joint 41 to connect the air hose 11 to the hose reel 40. 
Claim 8 describes the cleaning system according to claim 1. The control device is connected to a power supply.
It would have been obvious for Dori’s controller 154 to be connected to a power supply, because the controller 154 is a computer. 
Claim 9 describes the cleaning system according to claim 7. The housing has an electrical connection for supplying power to the control device.
While modified Iwamoto does not explicitly disclose that reel 40 has an electrical connection for supplying power to the control device, in the analogous art of cleaning devices, Wagner teaches a housing 204 that has a power cord 210 supplying power to a control unit 202. Wagner Fig. 14, [0056].  It would have been obvious for one of ordinary skill in the art to modify Iwamoto’s reel 40 to include Wagner’s power cord 210 so that power could be supplied to Iwamoto’s control device. Furthermore, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in 
Claim 10 describes the cleaning system according to claim 3. The pressure tube comprises a control valve.
While modified Iwamoto does not explicitly disclose that Iwamoto’s air hose 11 has a control valve, in the analogous art of cleaning devices, Dori discloses a control valve 207 that controls supply of fluid to the pressure tube 210. Dori Fig. 9A col. 6, ll. 52–55.  It would have been obvious to modify Iwamoto’s air hose 11 to include Dori’s control valve 207 to control the supply of fluid to Iwamoto’s air hose 11. 
Claim 11 describes the cleaning system of claim 1. The cleaning system includes a suction bell with a housing and with a base body which has a connecting piece and an outer circumference adapted to an inner circumference of a filter opening and having a longitudinal axis.  
The combination of Iwomoto, Franzino and Dori does not explicitly teach that the cleaning system comprises a suction bell.  
However, Reining-’316 teaches that it is beneficial to provide a suction bell 100 at the opening of a filter element to collect dust that is generated when a cleaning element removes dust from the filter to prevent the dust from escaping into the atmosphere. Reining-’316 Fig. 1 [0021]. The suction bell 100 attaches to the opening of a filter element, and has a through-opening which allows the cleaning element to be inserted through the suction bell and into the interior of the filter bag. Reining-’316 Fig. 1 [0029].  Reining-’316’s suction bell also has the structural features of claim 11 because it has a base body 101 (id. at Fig. 1, [0030]) and a connecting piece id. at Fig. 1, [0031]) and an outer circumference (id. at [0006]) adapted to an inner circumference of a filter opening (id. at Claim 7 and the examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ)) and a longitudinal axis 107 (id. at Fig. 1, [0030]). It would have been obvious to use Reining-’316’s suction bell with the filter bag 4 being cleaned by Iwomoto’s cleaning device to collect the dust removed using this cleaning device to prevent it from escaping into the atmosphere.  Reining-’316 [0021].
Claim 12 describes the cleaning system according to claim 1. The cleaning system further comprises a first coupling connection for coupling the cleaning device with the pressure medium hose. A second coupling connection for coupling the cleaning device with the pressure medium source. A shut-off valve arranged downstream of the second coupling connection. A control valve arranged downstream of the shut-off valve and upstream of the pipe extension.
As discussed in claim 7, Iwamoto discloses a coupling (i.e., a “first coupling connection) in hose reel 40 that connects to pressure medium hose 11. Iwamoto Fig. 8. Iwamoto also discloses a second coupling connection (i.e. rotary joint 41) for coupling with the compressed air supply source. Id. at Fig. 8, p. 3.
Iwamoto does not disclose a shut-off valve arranged downstream of the second coupling connection or a control valve arranged downstream of the shut-off valve and upstream of the pipe extension.
In the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning devices, Dori discloses a control valve (i.e., manually actuable valve 40) arranged downstream of a second coupling connection 38 of Dori and upstream of a pipe extension 42 of Dori. Dori Fig. 1, col. 3, ll. 33–39. Dori further discloses that the manually actable valve 40 is for Id. at Fig. 1, col. 3, ll. 33–39.  It would have been obvious to include the manually actuable valve 40 downstream of Iwamoto’s second coupling connection 41 and upstream of the pipe extension 42 of Dori in Iwamoto to control the supply of backflush fluid. 
Modified Iwamoto does not disclose a shut-off valve arranged downstream of the second coupling connection 41 of Iwamoto and upstream of the control valve 40 of Dori in Iwamoto.
In the analogous art of filter cleaning devices, Peterson discloses a shut-off valve 26, located downstream of a quick connect male plug 28 (i.e., a second coupling connection). Peterson Fig. 1, [0036]. Peterson also discloses that the shut-off valve 26 is configured to open to allow compressed air to be admitted and is configured to close to allow air filter cleaner assembly 20 to be removed for equipment replacement. Id. at Fig. 1, [0044]. It would have been obvious to include the shut-off valve 26 of Peterson downstream of the second coupling connection 41 of Iwamoto so that the compressed air supply could be shut-off for equipment replacement or open for allow admission of pressurized fluid source. 
With this modification, Peterson’s shut-off valve 26 will be located downstream of Iwamoto’s second coupling connection 41 and upstream of the control valve 40 of Dori, which is located upstream of the pipe extension 42 of Dori in Iwamoto. 
Claim 13 describes the cleaning system according to claim 2. The cleaning head further comprises a jacket and wherein the rotor is arranged within the jacket. Claim 14 describes the cleaning system according of claim 13.  A recess is formed in the jacket. Pressure pulses are  Claim 16 describes the cleaning system of claim 2. The cleaning bore extends radially within the rotor.
Modified Iwamoto does not disclose that the cleaning head 13 further comprises a jacket and the rotor is arranged within the jacket. Modified Iwamoto further does not disclose that a recess is formed in the jacket or that pressure pulses are generated when the cleaning bore and the recess are aligned. Additionally, modified Iwamoto does not disclose that the cleaning bore extends radially within the rotor.
In the analogous art of cleaning device for filters, Reining-’987 discloses a cleaning head 5 comprises a jacket 15 and a rotor (i.e., inner nozzle part 13) arranged in the jacket 15. Reining-’987 Fig., [0017]– [0018].  Reining-’987 further discloses that a recess (i.e., through hole 17) is formed in the jacket 15 and pressure pulses are generated when the cleaning bore (i.e., nozzle 11) is aligned with the recess 17. Id. at Fig. [0018]. Additionally, Reining-’987 discloses that the cleaning bore 11 extends substantially radially within the rotor 13. Id. at Fig. [0017]. It would have been obvious to substitute the cleaning head 13 of Iwamoto by the cleaning head 5 of Reining-’987 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 15 describes the cleaning system of claim 1. The sealing element is an oil seal.
Modified Iwamoto does not disclose that the sealing element is an oil seal. 
In the analogous art of filter bag cleaning devices, Stephenson discloses an oil seal between housing 34 and tube 22. Stephenson Fig. 2, col. 3, ll. 37–44. It would have been obvious 
Claim 17 describes the cleaning system of claim 1. The pressure medium hose has an external thread which meshes with an internal thread of the cleaning head.
Modified Iwamoto does not disclose that the pressure medium hose has an external thread which meshes with an internal thread of the cleaning head. 
In the analogous art of filter cleaning assemblies, Raether discloses a cleaning head (i.e., nozzle 40) with an external thread 49, which meshes with the internal thread of a pressure medium hose (i.e., intermediate conduit or valve 65). Raether Fig. 7, [0065]– [0066]. Raether further discloses an alternative embodiment, where the threads of nozzle 40 maybe located on the interior surface 46 of the nozzle. It would have been obvious for the pressure medium hose has an external thread and the cleaning head to have an internal thread as such connection between pressure medium hose and cleaning head is recognized in the filter cleaning art as being suitable for pressure medium hose and cleaning heads.  
Claim 18 describes the cleaning system according to claim 1. The flexible drive shaft enters the drive device parallel to the pressure tube and wherein the flexible drive shaft includes a bend of more than 180 degrees between the drive device and the free end of the pipe extension.
Modified Iwamoto does not disclose that the flexible drive shaft 14 of Franzino enters Franzino’s drive motor parallel to the pressure tube (i.e., the pipe upstream of rotary joint 41 of Iwamoto) as Franzino’s drive motor is not shown in the figure. Modified Iwamoto also does not 
However, instant specification does not disclose that the location of the drive device is critical and it would have been a routine engineering choice to arrange Franzino’s drive motor parallel to the pressure tube for purposes such as fitting the device in a compact space, i.e., see example below. With this modification, Franzino’s flexible drive shaft 14 would include a bend of more than 180 degrees between the drive device and the free end of the pipe extension. Additionally, Franzino’s drive motor is parallel to the pressure tube of Iwamoto.

    PNG
    media_image5.png
    530
    645
    media_image5.png
    Greyscale

Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the previous 35 USC § 112(b) rejections as the applicant has amended the claim to overcome the rejections. 
Claim Rejections - 35 USC § 103
The applicant argues that the Office Action is inconsistent between the independent claim and the dependent claims. Applicant Rem. dated Sep. 14, 2021 (“Applicant Rem.”) p. 6. The applicant specifically points out that in claim 1 the Office Action states the Iwamoto does not disclose the drive device while the Office Action relies on Iwamoto’s drive device 39 to reject claim 6. 
To clarify the record, the examiner relies on Franzino’s drive motor as the drive device.   
The applicant further argues that the rejection is improper as claim 1 requires that the cleaning head to be connected to the pressure medium source via a pressure medium hose and the pressure tube. Dori’s manifold 44 is itself a cleaning head including nozzles. Therefore, it is unreasonable to consider Dori’s manifold to be a pressure tube to which a cleaning head is connected. Id. at p. 8. 
The examiner respectfully disagrees. Dori discloses that backflush fluid enters the manifold 44 under pressure through an opening 48. Dori col. 3, ll. 40–48. Dori further discloses that the manifold 44 is connected to the nozzles 54 (i.e., the cleaning head). Id. at col. 3, ll. 49–
The applicant argues that that there is no reasoning as to why or how one skilled in the art would include Franzino’s drive motor in Iwamoto’s hose reel 40. Applicant Rem. ps. 8–9. 
The examiner would like to point out that in the rejection of claim 1, the examiner has illustrated the reason of why one skilled in the art would include Franzino’s drive motor in Iwamoto’s invention, i.e., so that Iwamoto’s cleaning head 13 can be controlled for a more efficient and effective cleaning. As to why or how one skilled in the art would include Franzino’s drive motor in Iwamoto’s hose reel 40, it would have been a routine engineering choice to arrange Franzino’s drive motor close to Franzino’s flexible drive shaft for multiple reasons, such as easy control or for a compact design. As discussed in claim 18, Franzino’s flexible drive shaft would enter Iwamoto’s cleaning apparatus via Dori’s pipe extension at a location upstream of rotary joint 41, it would have been obvious to one of ordinary skill in the art to include all the part close to each other to form an integral apparatus for easy control and transportation. Therefore, it is believed that it is well within the ambit of one of ordinary skill in the art to include Franzino’s drive motor in Iwamoto’s hose reel 40. 
The applicant also argues that the office action provides no reasoning as to why or how one skilled in the art would include Dori’s sealed collar member 42 in Iwamoto’s hose reel 40. Id. at p. 9. 
The examiner respectfully requests the applicant to carefully read the office action as the reasoning is clearly stated the office action. To clarify further, Dori’s sealed collar member 42 is essentially a three-way joint that allows pressurized fluid and drive shaft to enter a pressure tube separately in a sealed manner. Dori’s invention proves that such design (i.e., pipe extension) is 
The applicant argues that no drive shaft passes through Dori’s sealing element 50. Id. at p. 9. 
The examiner respectfully points out here that in view of the applicant’s amended claim 1, the examiner is relying on the sealing element as illustrated in claim 1 to rejected claim 1. As shown in the annotated figure in claim 1, a drive shaft (i.e., the rod connected to hand crank 46) passes through the sealing element. Therefore, the applicant’s argument is moot. 
The applicant argues that Iwamoto’s hose reel 40 cannot reasonably be understood as a housing in which a drive device and a control device are arranged according to Merriam Webster’s definition, which is “3: something that covers or protects: such as a: a case or enclosure (as for a mechanical part or an instrument), b: a casing (such as an enclosed bearing) in which a shaft revolves, c: a support (such as a frame) for mechanical parts." Id. at p. 9. 
The examiner would like to draw applicant’s attention the ‘c’ definition, which is “a support (such as frame) for mechanical parts,” it would have been obvious to one of ordinary 
The applicant argues that there is no such coupling shown in Iwamoto’s Fig. 8 as the first coupling identified by the office action. Id. at p. 9. 
The examiner takes the position that while Iwamoto’s Fig. 8 does not explicitly show a first coupling, it is well within the ambit of one of ordinary skill in the art to understand that there exists a first coupling similar to the rotary joint 41 (i.e., second coupling) so that the air hose could be connected to the hose reel. 
The applicant also argues that the office action refers to multiple parts as the pressure tube (i.e., Dori’s manifold 44 and Dori’s pressure tube 210). The office action also argues that a control valve that controls supply of a fluid to a pressure tube does not read on a pressure tube that comprises a control valve. Id. at p. 9. 
The examiner would like to first point out that Dori’s manifold 44 and Dori’s pressure tube 210 belongs to two alternative embodiments and the examiner relies on them to reject two different limitations in the instant claim (i.e., the pipe extension and the control valve), respectively. Therefore, there is no conflicts. Additionally, the examiner would like to point out that under the broadest reasonable interpretation, the limitation of “the pressure tube comprises a control valve” could be interpreted as that the operating parameters of the pressure medium can 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Qianping He/Examiner, Art Unit 1776                     

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Iwamoto reference is the 27-page Foreign Reference dated Jun. 17, 2020, which includes a copy of machine translation at the end of the document. However, the translation included is not legible. For the purpose of examination, the examiner has included a copy of a machine translation and the examiner relies on the original document for the figures and the machine translation for the text.